Exhibit 10.4
 
FORM OF LOCK-UP AGREEMENT
 
Cellular Biomedicine Group, Inc.
530 University Avenue, #17
Palo Alto, CA 94301
 
September 26, 2014
 




 
Ladies and Gentlemen:
 
Reference is made to that certain Framework Agreement dated August 2, 2014, by
and among Cellular Biomedicine Group, Inc. (the “Company”), Cellular Biomedicine
Group HK Limited, Cellular Biomedicine Group Shanghai  Limited, Beijing Agreen
Biotech Co. Ltd. (“Agreen”), and the shareholders of Agreen (the “Framework
Agreement”).
 
In recognition of the benefit that the transactions contemplated by the
Framework Agreement will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees, for the benefit of the Company,
that, during the period beginning on the date of this Agreement (the
“Closing Date”) and ending twelve (12) months after such date (the “Lockup
Period”), the undersigned will not, without the prior written consent of the
Company, directly or indirectly, (i) offer, sell, offer to sell, contract to
sell, hedge, pledge, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase or
sell (or announce any offer, sale, offer of sale, contract of sale, hedge,
pledge, sale of any option or contract to purchase, purchase of any option or
contract of sale, grant of any option, right or warrant to purchase or other
sale or disposition), or otherwise transfer or dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future), any Company
securities, beneficially owned, within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), by the
undersigned on the date hereof or hereafter acquired or (ii) enter into any swap
or other agreement or any transaction that transfers, in whole or in part,
directly or indirectly, the economic consequence of ownership of any Company
securities, whether any such swap or transaction described in clause (i) or (ii)
above is to be settled by delivery of any Company securities.
 
Notwithstanding the foregoing, the undersigned (and any transferee of the
undersigned) may transfer any shares of a Company security (i) as a bona fide
gift or gifts, provided that prior to such transfer the donee or donees thereof
agree in writing to be bound by the restrictions set forth herein, (ii) to any
trust, partnership, corporation or other entity formed for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
provided that prior to such transfer a duly authorized officer, representative
or trustee of such transferee agrees in writing to be bound by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) to non-profit organizations qualified as
charitable organizations under Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, or (iv) if such transfer occurs by operation of law, such as
rules of descent and distribution, statutes governing the effects of a merger or
a qualified domestic order, provided that prior to such transfer the transferee
executes an agreement stating that the transferee is receiving and holding any
Company security subject to the restrictions set forth herein.
 
For purposes hereof, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.
 
The undersigned hereby authorizes the Company during the Lock-up Period to cause
any transfer agent for the Company securities to decline to transfer, and to
note stop transfer restrictions on the stock register and other records relating
to the Company securities subject to restriction hereunder for which the
undersigned is the record holder and, in the case of any Company security for
which the undersigned is the beneficial but not the record holder, agrees during
the Lock-up Period to cause the record holder to cause the relevant transfer
agent to decline to transfer, and to note stop transfer restrictions on the
stock register and other records relating to such Company securities.
 
The undersigned hereby represents and warrants to the Company that the
undersigned has full power and authority to enter into this agreement and that
this agreement constitutes the legal, valid and binding obligation of the
undersigned, enforceable in accordance with its terms.  Upon request, the
undersigned will execute any additional documents necessary in connection with
enforcement hereof. Any obligations of the undersigned shall be binding upon the
successors and assigns of the
undersigned from the date hereof.
 
This agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the conflicts of laws principles
thereof.  Delivery of a signed copy of this letter by facsimile or other
electronic transmission shall be effective as delivery of the original hereof.
 
 
HOLDER:
 
By:                                             
Name: